      Case 1:18-cv-01062-PGG-GWG Document 70
                                          69 Filed 12/17/20
                                                   12/15/20 Page 1 of 1




              192 LEXINGTON AVENUE, SUITE 802, NEW YORK, NEW YORK 10016
                      HGRLAWYERS.COM T: (212) 545-1199 F: (212) 532-3801



                                                     December 14, 2020

VIA ECF
Hon. Paul G. Gardephe
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     Toramall, et. al. v. Manhattan Construction Group LLC., et al.
                       Case No.: 1:18-cv-01062-PGG-GWG

Dear Judge Gardephe:

        Plaintiffs write in connection with this Court’s November 3, 2020 Order, regarding the
filing of a pre-motion conference letter for a dispositive motion by December 14, 2020. Members
of the undersigned’s firm have been forced to quarantine due to exposure to COVID-19. As a
result, Plaintiffs request additional time to submit a letter to the Court in accordance with Rule
4(A) of the Court's Individual Practices, making the new deadline for both parties January 4, 2021.

       Plaintiffs contacted Defendant who does not object to this application. Plaintiffs thank the
Court for its time in connection with his matter. Please do not hesitate to contact the undersigned
with questions.

                                                     Regards,
                                                     s/ Charles Gershbaum
                                                     Charles Gershbaum, Esq.

Cc:    Dewey Fattorusso (via Email: dfatts13@yahoo.com)




                                                        December 17, 2020
